DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, reply and terminal disclaimer filed January 25, 2021 have been received and entered into the case.  Claims 6 – 7, 9, 11, 14, 16 – 17 are pending; claims 6, 9, 11, 14, 16 are withdrawn; claims 7 and 17 have been considered insofar as they read on a method for preventing, alleviating or treating obesity.  All arguments have been fully considered.


Election/Restrictions
	Applicant is reminded that non-elected claims may be considered for rejoinder when all claims directed to the elected invention are in condition for allowance.  In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.  In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.  MPEP 821.04


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn due to applicant’s reply and amendment, respectively.


Claim Rejections - 35 USC § 101
Previous rejections under 35 U.S.C. 101 are withdrawn due to applicant’s amendment and reply.


Claim Rejections - 35 USC § 102
Previous rejections under 102 are withdrawn due to applicant’s amendment and reply.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as obvious over Ji et al. (March 2012).
Ji teaches a method comprising administering to a subject 108 CFUs Lactobacillus sakei by oral gavage (a food composition) (p.15, 20, right col.) wherein an anti-obesity effect is observed (abstract, p.17, 19, 20).  Ji teaches the method is effective to reduce fat and obesity related markers (p.20) or wherein the method is effective to prevent, alleviate or treat obesity in the subject.
Ji does not teach the method wherein the L. sakei is administered a 0.1 – 99%.  However the reference clearly identifies the anti-obesity effects of the bacteria and indicates the strain to be active in host metabolism, or weight gain (p.20, right col.).  Moreover, the bacteria is indicated to be a result effective variable.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the amount of bacteria administered with a reasonable expectation for successfully preventing, alleviating or treating obesity in the subject.

Absent evidence of an unexpected result or advantage, the claims are prima facie obvious.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as obvious over KR 100 872 911.
KR 100 872 911 teaches a method for suppressing (preventing, treating, alleviating) obesity (abstract), the method comprising administering to a subject a yogurt fermented with kimchi lactic acid bacteria, Lactobacillus sakei (abstract, claims, examples).
KR does not teach the method wherein the L. sakei is administered a 0.1 – 99%.  However the reference clearly identifies the anti-obesity effects of the compositions comprising 
KR does not teach the L. sakei having the claimed strain identification of OK67.  However, the reference discloses a strain that is isolated from kimchi (abstract, p.1); significantly reduces epididymal fat (example 2, p.2-3), which is isolated from the same sources and exhibits the same activity to the strain claimed by applicant (specification, p.1, 6, 24, 31, figure 16).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute other L. sakei strains obtained from the same sources and exhibiting the same activity in the methods of KR with a reasonable expectation for successfully and predictably preventing, alleviating or treating obesity in the subject.  Moreover, given the clear, close relationship between the strains as evidenced by their belonging to the same species and their essential characteristics, one of ordinary skill in the art would have been motivated to use other, similar strains in the methods of Ji with a reasonable expectation of yielding the same, predicable results. 
Absent evidence of an unexpected result or advantage, the claims are prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 7 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 17 of copending Application No.16/303 401 (reference application). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant argues that the claimed bacteria are novel based on their 16S rRNA sequence, have 5 – 6 times higher activity against E.coli, have higher and better activity than other similar strains, and exhibit a different “obesity pattern” and different carbon source availability.  Applicant further argues that KR does not attribute the anti-obesity activity to L. sakei, but a combination of eleven strains.  Applicant additionally filed a terminal disclaimer relative to the provisional obvious double patenting rejection.
However, these arguments fail to fully persuade.
Regarding applicant’s arguments that the claimed strain is “novel” based on specific sequences and/or activity, the arguments and evidence provided is sufficient to show that the 
However, this argument fails to persuade that the bacteria are necessarily novel.  Nor does the argument persuade as it pertains to treating, alleviating and/or preventing obesity.  It is maintained that the prior art teaches administering the same species of bacteria that are obtained from the same sources and exhibit the same anti-obesity activity.  In this regard, it is maintained that the prior art teaches where to obtain (from kimchi) what species of bacteria (L. sakei), and what characteristics these bacteria will have (reducing epididymal fat and obesity biomarkers, lowering other microbial strains) to successfully predict their use in successful treatment, alleviation of or preventing obesity.
Regarding the disclosure of KR, it is noted that the instant claims do not exclude additional bacterial species from the compositions.  As such, the argument is not commensurate in scope with the claimed invention.  Moreover, it is maintained that the reference teaches preventing, alleviating and/or treating obesity by administering a composition comprising L. sakei as an active ingredient, as stated in the rejection above.
Regarding the terminal disclaimer, please note that the terminal disclaimer filed on January 25, 2021 has been disapproved for the reason that the incorrect from was used.  Please note that applicant is advised to use:
PTO/AIA /25 form for pending reference applications. (Reference)-after September 16, 2012; OR
PTO/AIA /26 form for prior patent applications. (Prior)-after September 16, 2012).
No fee is required for resubmission.
Absent evidence of an unexpected result, advantage or benefit, the claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699